        


10.3
TRIMBLE INC.
AGE AND SERVICE EQUITY VESTING PROGRAM
(Effective as of January 31, 2017)
1.Purpose of the Program. The Committee has adopted this Age and Service Equity
Vesting Program, as amended from time to time (the “Vesting Program”), to
provide enhanced equity award vesting treatment and certain health benefits to
selected employees who are nearing retirement age and have demonstrated a
commitment to the success of the Company’s business over many years of service.
2.Definitions. As used in this Vesting Program, the following terms shall have
the respective meanings set forth below:
(a)    “Board” means the Board of Directors of the Company.
(b)     “Cause” means (i) the Participant’s engagement in acts of embezzlement,
dishonesty or moral turpitude; (ii) the conviction of the Participant for having
committed a felony; (iii) a breach by the Participant of the Participant’s
fiduciary duties and responsibilities to the Company having the potential to
result in a material adverse effect on the Company’s business, operations,
prospects or reputation; or (iv) the repeated willful failure of the Participant
to perform duties and responsibilities as an employee of the Company to the
reasonable satisfaction of the Board (except in the case of death or disability)
that has not been cured within thirty (30) days after a written demand for
substantial performance has been delivered to the Participant by the Board. The
determination of Cause shall be made by the sole determination of the Board.
(c)     “Code” means the Internal Revenue Code of 1986, as amended.
(d)     “Combined 70 Requirement” means that the sum of the following is equal
to or greater than 70: (i) the Participant’s age on the Date of Termination, and
(ii) the number of years of Continuous Service that the Participant has
completed as of the Date of Termination. For example, if a Participant both has
reached the age of 60 and has completed 10 years of Continuous Service as of the
Date of Termination, the Participant will be considered to have met the Combined
70 Requirement.
(e)     “Committee” means the Compensation Committee of the Board.
(f)    “Company” means Trimble Inc., a Delaware corporation.
(g)     “Continuous Service” means the period of continuous service with the
Company that the Participant is deemed to have completed in accordance with the
policies of the Company governing continuous service credit.
(h)     “Date of Termination” means the date on which the Participant’s
employment by the Company terminates and such termination constitutes a
“separation from service” as defined and applied under Section 409A of the Code
and the related Treasury Regulations and guidance thereunder.









--------------------------------------------------------------------------------




(i)     “Eligible Equity Award” means a restricted stock unit or performance
stock unit granted to a Participant under the Stock Plan on or after the date
the Participant is selected by the Committee to participate in the Vesting
Program.
(j)     “Minimum Age Requirement” means attaining a minimum age of 55 years old
on or before the Date of Termination.
(k)     “Minimum Service Requirement” means having a minimum of 10 years of
Continuous Service on or before the Date of Termination.
(l)     “Participant” means an employee who is selected by the Committee to
participate in the Vesting Program.
(m)     “Stock Plan” means the Trimble Inc. Amended and Restated 2002 Stock
Plan, as may be amended and restated from time to time, or any successor plan.
(n)     “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% of more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.
3.Eligibility.
(a)    Eligible Employee. Employees of the Company and its Subsidiaries are
eligible to participate in the Vesting Program. The Committee, in its sole
discretion, selects the employees who will participate in the Vesting Program.
(b)    Eligible Equity Awards. This Vesting Program applies only with respect to
Eligible Equity Awards. All other Company equity awards will vest according to
their terms.
(c)    Eligibility for Benefits. To qualify for the benefits set forth in
Section 4(a) below, a Participant must meet the Minimum Age Requirement, the
Minimum Service Requirement and the Combined 70 Requirement, and circumstances
giving rise to a termination of the Participant’s employment for Cause may not
exist as of such time. The Committee has sole discretion to waive the Minimum
Age Requirement, the Minimum Service Requirement, and/or the Combined 70
Requirement, as it deems advisable.
4.Rights of the Participant upon Voluntary Termination (Without Cause).
(a)    Subject to the requirements in Sections 5 and 6 below, if the Participant
voluntarily terminates employment at a time when the Participant satisfies the
conditions in Section 3(c), then the Participant will be entitled to receive the
following payments and benefits:
(i)    a lump sum cash payment equal to $50,000, representing a payment with
respect to medical and dental benefits, which shall be payable within 65 days of
the Date of Termination;
(ii)    the immediate vesting of each outstanding Eligible Equity Award subject
to time-based vesting that is held by the Participant immediately prior to the
Date of Termination (the “Time-Based Equity Award”); each Time-Based Equity
Award that vests pursuant to this Section 4(a)(ii) shall be settled within 65
days of the Date of Termination; and




5





--------------------------------------------------------------------------------




(iii)    the pro rata vesting of any outstanding Eligible Equity Award that is a
performance stock unit that is held by the Participant immediately prior to the
Date of Termination (“PRSUs”) equal to the number of PRSUs that become eligible
to vest based on actual attainment of the performance goals, multiplied by a
fraction, the numerator of which is the number of calendar days that have
elapsed between the commencement of the performance period applicable to the
PRSUs and the Date of Termination, and the denominator of which is the total
number of calendar days contained in the corresponding performance period; the
PRSUs that vest pursuant to this Section 4(a)(iii) shall be settled within 65
days of the last day of the applicable performance period.
(b)    In the event a Participant’s termination of employment gives rise to
payments and benefits under a Change in Control Severance Agreement, Executive
Severance Agreement or other similar arrangement (a “Severance Arrangement”),
each payment and/or benefit shall be paid in full under such Severance
Arrangement and (ii) any payment and/or benefit under the Vesting Program that
is in the same category of payment and/or benefit provided under the Severance
Arrangement (e.g., COBRA-related payments) shall be reduced by the similar
payment and/or benefit payable under the Severance Arrangement. Anything in the
foregoing to the contrary notwithstanding, no reduction shall be made in a
manner that would fail to comply with, or would result in adverse tax
consequences, under Section 409A of the Code.
5.Release. Unless the following requirement is waived by the Committee in its
sole discretion, the payments and benefits payable under Section 4(a) shall not
apply unless the Participant delivers (and does not revoke) an executed and
effective release acceptable to the Company releasing the Company, its
Subsidiaries, stockholders, partners, officers, directors, employees and agents
from any and all claims and from any and all causes of action of any kind,
including but not limited to all claims or causes of action arising out of the
Participant’s employment with the Company or the termination of such employment
(the “Release”). The Participant shall execute and return such Release within
the time period provided for by the Company, but in no event later than 50 days
of the Date of Termination (the “Release Deadline”). If the Release has not been
returned on or before the Release Deadline, the Participant shall not be
entitled to any benefits and payments pursuant to Section 4(a) of this Vesting
Program.
6.Non-Solicitation and Non-Competition. Unless the requirement contemplated
under this Section 6 is waived by the Committee in its sole discretion, the
payments and benefits payable under this Vesting Program shall not apply unless
the Participant agrees to (and complies with) a non-solicitation and
non-competition agreement in a form provided by the Company, in its discretion,
with a restricted period not to exceed 24 months.
7.Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
8.Scope of Vesting Program. Nothing expressed or implied in this Vesting Program
shall create any right or duty on the part of the Company or the Participant to
have a Participant remain in the employment of the Company. If this Vesting
Program or the employment of the Participant is terminated under circumstances
in which the Participant is not entitled to any payment or benefit under this
Vesting Program, neither the Participant nor the Company shall have any further
obligation or liability hereunder.




5





--------------------------------------------------------------------------------




9.Amendment and Termination of the Vesting Program. The Compensation Committee
may at any time amend, alter, suspend or terminate the Vesting Program.
10.Section 409A.
(a)    Notwithstanding anything to the contrary in this Vesting Program or in
the terms of any Eligible Equity Award, if the Participant is a “specified
employee” (as defined and applied in Section 409A of the Code) as of the Date of
Termination, the Participant shall receive the payments specified in Section
4(a) above on the earlier of (a) the first day following the six-month
anniversary of the Date of Termination, or (b) the Participant’s date of death,
to the extent such delay is required in order to avoid a prohibited distribution
under Section 409A of the Code. For purposes of Section 409A of the Code, each
“payment” (as defined by Section 409A of the Code) made under this Vesting
Program shall be considered a “separate payment.” Further, if the 65-day payment
period described in Section 4(a) spans two calendar years, then the payments
contemplated thereunder shall be paid in the second calendar year.
Notwithstanding anything to the contrary in this Vesting Program, the Committee
may amend the Vesting Program, or take any other actions, as deemed necessary or
appropriate to (a) preserve the intended tax treatment of the payments or
benefits under the Vesting Program, or (b) comply with the requirements of
Section 409A of the Code and related U.S. Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section, but the
Committee shall not be under any obligation to make any such amendment. Nothing
in this Vesting Program shall provide a basis for any person to take action
against the Company based on matters covered by Section 409A of the Code,
including the tax treatment of any payment or benefit under the Vesting Program,
and the Company shall not under any circumstances have any liability to the
Participant, his estate or any other party for any taxes, penalties or interest
due on any payment or benefit under this Vesting Program, including taxes,
penalties or interest imposed under Section 409A of the Code.
(b)    Notwithstanding anything to the contrary in the terms of any Eligible
Equity Award and except as set forth in Section 4(a) of this Vesting Program,
for purposes of complying with Section 409A of the Code: (i) a Participant’s
Time-Based Equity Awards shall be settled on or as soon as practicable, but no
later than 60 days following the date on which the awards vest according to
their fixed schedule; (ii) a Participant’s PRSUs shall be settled within 65 days
of the last day of the applicable performance period; and (iii) regardless of
any acceleration of the vesting of the Participant’s Eligible Equity Awards that
may occur under their terms, in no event will payment of vested awards occur
other than as set forth in Section 10(b)(i) and (ii) hereof except where vesting
occurs upon a Permissible Payment Event, and in such case, settlement of the
vested awards will be made within 60 days following the applicable Permissible
Payment Event. For purposes of the foregoing, a “Permissible Payment Event”
means the Participant’s death, “separation from service” or “disability” or a
“change in control event” in each case as defined and applied under Section 409A
of the Code and the related Treasury Regulations and guidance thereunder.
Notwithstanding anything herein to the contrary, nothing in this Section 10
shall serve to modify the payment terms of any equity award that constitutes
non-qualified deferred compensation that is subject to Section 409A in a manner
that would cause the equity award to fail to comply with, or otherwise result in
adverse tax consequences, under Section 409A of the Code.




5





--------------------------------------------------------------------------------




11.Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Act”), any payment or benefit under this Vesting
Program shall not be deemed fully earned or vested, even if paid or distributed
to the Participant, if such payment, benefit, or any portion thereof is deemed
incentive compensation and subject to recovery, or “clawback” by the Company
pursuant to the provisions of the Act and any rules or regulations promulgated
thereunder or by any stock exchange on which the Company’s securities are
listed (the “Rules”). In addition, the Participant hereby acknowledges that this
Vesting Program may be amended as necessary and/or shall be subject to
any recoupment policies adopted by the Company to comply with the requirements
and/or limitations under the Act or the Rules, or any other federal or stock
exchange requirements, including by expressly permitting (or, if applicable,
requiring) the Company to revoke, recover and/or clawback any payment or benefit
under this Vesting Program.
12.Employment with Subsidiaries. Employment with the Company for purposes of
this Vesting Program shall include employment with any Subsidiary.
13.Governing Law; Validity. The interpretation, construction and performance of
this Vesting Program shall be governed by and construed and enforced in
accordance with the internal laws of the State of California without regard to
the principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Vesting Program shall not affect the validity or
enforceability of any other provision of this Vesting Program, which other
provisions shall remain in full force and effect.








5



